Exhibit 10.28

LICENSE AGREEMENT

Between

Oragenics Inc

and

The Texas A& M University System

This agreement (“Agreement”) is made between Oragenics, Inc., a corporation with
principal offices in Tampa, Florida, (“ORAGENICS”) and The Texas A&M University
System, an agency of the State of Texas, with principal offices in College
Station, Texas, (“SYSTEM”), collectively referred to as “Parties” and
individually as “Party.”

W I T N E S S E T H :

WHEREAS, SYSTEM and ORAGENICS are the joint owners of a certain intellectual
property related to “new antibiotic variants of mutacin 1140”, and

WHEREAS, SYSTEM desires that such intellectual property be commercialized for
the public benefit and welfare; and

WHEREAS, ORAGENICS has represented that it has certain marketing, technical and
financial capabilities, and that it will undertake a thorough and diligent
program of development and commercialization of SYSTEM’s intellectual property
for public benefit; and

WHEREAS, SYSTEM is willing to grant to ORAGENICS, and ORAGENICS is willing to
accept, a license to use SYSTEM’s intellectual property, upon the terms and
conditions below.

NOW THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement, the receipt and sufficiency of which is acknowledged, the
Parties agree as follows:

ARTICLE I — DEFINITIONS

 

1.01 “LICENSED TECHNOLOGY” means the Parties’ rights in their jointly owned
proprietary technology relating to SYSTEM Disclosure of Invention Number TAMUS
3447 entitled “Site Directed Mutagenesis of Mutacin 1140 and Its Effect on
Bactericidal Activity,” and for the purposes of this Agreement, MATERIALS.

 

1.02 “PATENT RIGHTS” means the Parties’ rights in each:

 

  (a) United States patent application filed for protection of LICENSED
TECHNOLOGY;

 

  (b) Each divisional, continuation, or continuation-in-part application of the
patent applications described in (a) above to the extent the claims are directed
to subject matter specifically described in such patent applications;

 

  (c) Equivalent patent application in each country other than the United States
which claims priority under the applications described in (a) or (b) above; and

 

  (d) Patent issuing from the applications described above and each extension or
reissue of such patents.



--------------------------------------------------------------------------------

1.03 “LICENSED PRODUCT’ or “LICENSED PRODUCTS” means any product, process, or
composition of matter that is within the scope of any Valid Claim of PATENT
RIGHTS. Valid Claim means and includes a claim of a patent application or an
unexpired patent or a patent whose expiration date has been extended by law, so
long as the claim has not been held invalid and/or unenforceable in an
unappealable decision of a court or other authority of competent jurisdiction.

 

1.04 “MATERIAL” or “MATERIALS” means the Streptococcus mutans JH1140 mutant
strains listed in Exhibit A. For the purposes of this Agreement, MATERIALS shall
also include any progeny, unmodified derivatives and modifications therefrom,
specifically modifications substantially based on, or incorporating a
substantial element of, the MATERIALS, or any modifications which are not new or
not obviously distinct from the MATERIALS.

 

1.05 “EFFECTIVE DATE’ means the date this Agreement has been executed by the
last Party.

 

1.06 “NET SALES’ means ORAGENICS’ and its sublicensees’ receipts for sales of
LICENSED PRODUCTS or for services requiring the use of LICENSED PRODUCTS less
the sum of the following:

 

  (a) sales taxes, tariffs, duties and/or use taxes directly imposed with
reference to particular sales;

 

  (b) outbound transportation prepaid or allowed; and

 

  (c) amounts allowed or credited on returns.

Commissions paid to individuals, whether independent sales agents or regularly
employed by ORAGENICS, and the cost of collections may not be deducted from NET
SALES.

 

1.07 “TERRITORY” means worldwide.

ARTICLE II — LICENSE GRANT

 

2.01 Grant. SYSTEM grants ORAGENICS an exclusive license and right under
SYSTEM’s rights in PATENT RIGHTS and LICENSED TECHNOLOGY to make, have made,
import, export, use, and sell the LICENSED PRODUCTS in the TERRITORY, and to
grant sublicenses of the same scope, to the end of the term of this Agreement as
prescribed in Article VIII.

 

2.02 Reservation. SYSTEM reserves an irrevocable, nonexclusive, royalty-free
right to practice the grant made in paragraph 2.01 for research and educational
purposes only, and not for commercial purposes.

ARTICLE III — CONSIDERATION

 

3.01 License Fec. hi consideration for the license granted in this Agreement,
ORAGENICS must make an initial payment in the amount of five thousand dollars
($5,000). This payment is due no later than thirty (30) days after the EFFECTIVE
DATE. Failure to make this payment within the specified period will cause this
Agreement to immediately terminate.

3.02 Royalty Rate. As additional consideration for the license granted in this
Agreement, ORAGENICS must remit to SYSTEM a royalty of five percent (5%) of NET
SALES. ORAGENICS may not accept anything of value in lieu of money payment
without the express written permission of SYSTEM.

 

Page 2 of 12



--------------------------------------------------------------------------------

3.03 Royalty Stacking. In the event that LICENSED PRODUCT contains technology
subject to royalties payable to third parties, the royalty due in accordance
with paragraph 3.02 shall be reduced by one half of the royalty due to third
parties, but in no event shall royalties due to SYSTEM under this Agreement be
less than two percent (2%) of NET SALES. LICENSEE shall provide evidence to
SYSTEM of its royalties due to third parties in association with a LICENSED
PRODUCT.

 

3.04 Minimum Annual Consideration. In order to maintain this exclusive license
to PATENT RIGHTS and LICENSED TECHNOLOGY, ORAGENICS must pay SYSTEM minimum
annual consideration according to the following schedule:

 

(a)    Calendar Year 2014 and each year thereafter prior to the Calendar Year of
the first sale of a LICENSED PRODUCT

   $ 15,000   

(b)    Calendar Year of the first sale of a LICENSED PRODUCT and every year
thereafter through the expiration of this Agreement

   $ 100,000   

In the event that ORAGENICS’ payment of royalties for the Calendar Year due
under paragraph 3.02 do not meet or exceed the required minimum annual
consideration, ORAGENICS’ royalty payment for the last quarter of the Calendar
Year must include payment of the balance needed to achieve the required minimum.
If this Agreement expires or is terminated before the end of a Calendar Year,
the corresponding minimum annual consideration will be prorated for that year.

 

3.05 Patent Expense Responsibility. As additional consideration for the license
granted in this Agreement, ORAGENICS will be responsible for all expenses
incurred in the filing, prosecution and maintenance of PATENT RIGHTS, as further
described in Article VI.

ARTICLE IV — SUBLICENSES

 

4.01 Sublicenses. ORAGENICS may grant sublicenses to persons, firms or
corporations under such conditions as it may arrange, as consistent with this
Agreement, as long as each such sublicense comports with all applicable law,
rules and regulations and provided that ORAGENICS includes the following in any
of its sublicenses and any other provisions that logically would flow-down to
any sublicensees:

 

  1. Indemnification. [INSERT NAME OF SUBLICENSEE] MUST AT ALL TIMES DURING AND
AFTER THE TERM OF THIS AGREEMENT INDEMNIFY, DEFEND, AND HOLD HARMLESS THE TEXAS
A&M UNIVERSITY SYSTEM (“SYSTEM”), ITS REGENTS, OFFICERS, AND EMPLOYEES AGAINST
ANY CLAIM, PROCEEDING, DEMAND, LIABILITY OR EXPENSE (INCLUDING LEGAL EXPENSE AND
REASONABLE ATTORNEYS’ FEES) WHICH RELATES TO INJURY TO PERSONS OR PROPERTY, ANY
ACTION BROUGHT BY A THIRD PARTY ALLEGING INFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS OR AGAINST ANY OTHER CLAIM, PROCEEDING, DEMAND, EXPENSE, OR LIABILITY OF
ANY KIND RESULTING FROM THE PRODUCTION, MANUFACTURE, SALE, COMMERCIAL USE,
LEASE, CONSUMPTION, OR ADVERTISEMENT OF LICENSED PRODUCTS OR ARISING FROM ANY
OBLIGATION OF [INSERT NAME OF SUBLICENSEE] UNDER THIS AGREEMENT.

 

Page 3 of 12



--------------------------------------------------------------------------------

  2. Compliance with Law. [insert sublicensee name] ,must comply with all
applicable federal, state and local laws and regulations in its exercise of all
rights granted under this Agreement.

 

4.02 Sublicensee Consideration. Sales of LICENSED PRODUCTS by each sublicensee
will be subject to the unit royalty due to SYSTEM prescribed in paragraph 3.02.
Further, for any sublicense executed within two years of the EFFECTIVE DATE of
this Agreement, ORAGENICS must pay SYSTEM forty percent (40%) of other
considerations not in the form of royalty received by ORAGENICS from each
sublicensee for a grant of rights in PATENT RIGHTS or LICENSED TECHNOLOGY. For
any sublicense executed after two years of the EFFECTIVE DATE of this Agreement,
ORAGENICS must pay SYSTEM twenty percent (20%) of any such other considerations
from each sublicensee. Notwithstanding the above, ORAGENICS may not be required
to remit to SYSTEM any portion of funds it receives from any sublicensee(s) when
the funds are documented in writing as payments for the following purposes:
(i) research, development, or testing of LICENSED PRODUCTS, or (ii) patent
expenses for protection of PATENT RIGHTS to which the sublicensee is
contributing.

 

4.03 Reporting. ORAGENICS must notify SYSTEM of the grant of sublicense to a
third party and must provide SYSTEM with copies of each sublicense and of each
sublicensee’s report as is pertinent to calculation of amounts due SYSTEM under
this Agreement.

 

4.04 Non-Cash Transactions. ORAGENICS may not accept anything of value in lieu
of money payment under a sublicense without the express written permission of
SYSTEM, which shall not be unreasonably withheld or delayed,

ARTICLE V — ORAGENICS RESPONSIBILITIES

 

5.01 Commercial Development Milestones. In accomplishing the development and
commercialization under this Agreement, ORAGENICS shall use commercially
reasonable efforts to achieve the following milestones to the satisfaction of
SYSTEM:

 

Milestone

   Due Date for
First  Occurrence      Milestone
Achievement
Payment  

Enrollment of the first patient in a Phase I clinical trial of a Product

     June 1, 2015       $ 50,000   

Successful completion of a Phase II clinical trial of a Product, where
“successful completion” means enrollment of the first patient in a Phase III
clinical trial of a Product

     June 1, 2019       $ 100,000   

Successful completion of a Phase III clinical trial of a Product, where
“successful completion” means receipt of an approved New Drug Application (NDA)
from the FDA or foreign equivalent for a Product

     June 1, 2022       $ 150,000   

First sale of a Product

     June 1, 2025       $ 400,000   

 

Page 4 of 12



--------------------------------------------------------------------------------

For the purposes of this Section 5.01, a “Product” means a therapeutic
composition within the LICENSED PRODUCTS that is selected for entry into
clinical trials for a specified indication. Milestone Achievement Payments,
according to the above schedule, shall be payable to SYSTEM upon the attainment
of the milestone with respect to each Product. LICENSEE shall provide written
notification to SYSTEM within thirty (30) days of achieving each milestone.

 

5.02 Failure to Accomplish Milestones. Should ORAGENICS fail to achieve any
milestone specified in paragraph 5.01, or should ORAGENICS fail to record NET
SALES for two (2) consecutive Calendar Years once sales begin, SYSTEM, at its
sole option, may waive the requirement to achieve the milestone, renegotiate the
missed milestone, or terminate this Agreement under paragraph 8.03.

 

5.03 Legal Compliance. ORAGENICS must comply with all applicable federal, state
and local laws and regulations in its exercise of all rights granted by SYSTEM
under this Agreement.

 

5.04 No Royalties for Sales to U.S. Government. Under 35 USC Section 200-212,
ORAGENICS has no duty to pay SYSTEM royalties under this Agreement on NET SALES
made to the United States Government, including any United States Government
agency. ORAGENICS must reduce the amount charged for a LICENSED PRODUCT sold to
the United States Government by an amount equal to the royalty otherwise due
SYSTEM.

 

5.05 U.S. Manufacture. Under 35 USC Section 200-212, LICENSED PRODUCTS must be
manufactured substantially in the United States of America.

ARTICLE VI — PROTECTION OF INTELLECTUAL PROPERTY

 

6.01 Authorization. As to prosecution, registration, and/or protection of PATENT
RIGHTS, SYSTEM hereby authorizes ORAGENICS to: 1) direct the preparation and
filing of patent applications, 2) direct the prosecution of broad patent claims
for the mutual benefit of ORAGENICS and SYSTEM, 3) maintain U.S. and non-U.S.
issued and granted patents, and 4) be invoiced directly by ORAGENICS’ outside
patent counsel (as approved by SYSTEM under paragraph 6.02 herein) and/or
annuity service providers for patent prosecution and associated maintenance fees
and costs.

 

6.02 Selection of Counsel. ORAGENICS may select an outside patent counsel
(Counsel) law firm staffed by experienced, reputable, and licensed intellectual
property attorneys for the prosecution, registration, protection, and
maintenance of PATENT RIGHTS. ORAGENICS will notify SYSTEM of its selection of
Counsel.

 

6.03 Contract with Counsel. ORAGENICS shall execute a written agreement with
Counsel establishing that: 1) the attorney/client relationship relative to the
prosecution, registration, or protection of PATENT RIGHTS will be with SYSTEM
and ORAGENICS jointly; 2) Counsel will not take any actions adverse to the
interests of SYSTEM in relation to PATENT RIGHTS including, for example and
without limitation, any future invalidity or adverse litigation actions; 3)
costs for prosecution, registration, or protection of PATENT RIGHTS will be
invoiced directly to ORAGENICS with a courtesy copy of the. invoice to SYSTEM;
and 4) SYSTEM will not be responsible for payment of invoices relating to
prosecution, registration, or protection of PATENT RIGHTS conducted under this
Agreement, including, without limitation, attorneys’ fees, costs, official
filing fees, and foreign associates’ fees and costs. ORAGENICS shall provide a
copy of such written agreement to SYSTEM. Additionally, ORAGENICS shall ensure
that Counsel promptly signs the standard Outside Counsel Agreement, which
Counsel can obtain from SYSTEM’s Office of General Counsel.

 

Page 5 of 12



--------------------------------------------------------------------------------

6.04 Approvals. ORAGENICS shall notify SYSTEM before any substantive actions are
taken in prosecuting, continuing, or abandoning any patents or patent
applications or otherwise affecting PATENT RIGHTS. and ORAGENICS will instruct
Counsel to so notify SYSTEM. In addition to other substantive actions, ORAGENICS
and SYSTEM must jointly approve the filing of any action or application that
seeks to, or effects, changes in inventorship related to PATENT RIGHTS, and will
so instruct Counsel. ORAGENICS and SYSTEM must jointly approve how to proceed
with any substantive actions relating to and/or affecting PATENT RIGHTS.

 

6.05 Patent Maintenance. During the term of this Agreement, ORAGENICS shall be
directly responsible for annual or periodic annuity payments to maintain the
pendency of non-U.S. patent applications in countries that require such annual
or periodic annuities. Furthermore, during the term of this Agreement, ORAGENICS
agrees to continue any required annual and periodic payments for maintenance of
U.S. and non-U.S. issued and granted patents that ORAGENICS and SYSTEM jointly
agree to procure.

 

6.06 Patent Maintenance Contract. ORAGENICS shall engage Counsel or a reputable
annuity service to be responsible for docketing and payment of annual or
periodic annuities and maintenance fees for both U.S. and non-U.S. pending
applications and U.S. and non-U.S. issued and granted patents during the term of
this Agreement.

 

6.07 Confidential Communications. SYSTEM and ORAGENICS have a community of
interest with regard to work conducted in relation to PATENT RIGHTS due to their
common interest in the generation of enforceable intellectual property rights
relating to LICENSED PRODUCTS. Any communications between ORAGENICS and Counsel
shall not be confidential vis-à-vis SYSTEM, but shall be otherwise confidential
and protected by attorney client privilege.

 

6.08

Correspondence. ORAGENICS shall contemporaneously copy SYSTEM on all
correspondence to and from any patent office, U.S. or non-U.S., including all
periodic annuities and maintenance fees correspondence, and ORAGENICS agrees to
so instruct Counsel to provide copies of such correspondence to SYSTEM.
ORAGENICS further agrees that ORAGENICS- failure to timely provide such
correspondence will be considered a breach of this Agreement in accordance midi
Paragraph 8.03 below.

 

6.09 Information. To aid ORAGENICS in the prosecution, registration, protection,
and maintenance of PATENT RIGHTS, SYSTEM at its expense will provide
information, execute and deliver documents, and perform other acts as ORAGENICS
reasonably requests from time to time.

 

6.10 Abandonment. Should ORAGENICS decide to abandon withdraw, or otherwise
cease prosecution or maintenance of any U.S. or non-U.S. patent application or
issued or granted patent for any reason (including but not limited to declining
to make an annuity or maintenance payment), ORAGENICS shall so notify SYSTEM in
writing at least sixty (60) days prior to taking (or not taking) any action
which would result in abandonment, withdrawal, or lapse of such patent or
application. SYSTEM shall then have the right to continue patent prosecution or
maintenance of each such patent or application at its own expense and any such
patent application and granted or issued patent there from will be excluded from
LICENSED PATENT RIGHTS in this License Agreement.

 

Page 6 of 12



--------------------------------------------------------------------------------

6.11

Assignee. All patent applications and patents related to this Agreement shall
have “The Texas A&M University System” and -Oragenics, Inc.” named as an
assignee.

 

6.12 Previous Obligations. All previously approved. authorized, and accrued
obligations and instructions under this Agreement, including ORAGENICS’
reimbursement of patent expenses to SYSTEM, shall remain enforceable. All other
matters survive per Paragraph 8.04 below.

 

6.13 Obligation to File or Maintain. Should ORAGENICS decide not to file or
maintain patent protection, SYSTEM may, at its own expense, without
reimbursement from ORAGENICS, file, prosecute, or maintain the patent protection
and ORAGENICS hereby agrees that any such patent will be excluded from the
rights granted herein.

ARTICLE VII — PAYMENTS AND REPORTS

 

7.01 When Payments are Due. Unless otherwise specified, ORAGENICS must make
payments to The Texas A&M University System, in College Station. Texas, not
later than sixty (60) days after the last day of the calendar quarter in which
they accrue.

 

7.02 Royalty Reports. ORAGENICS must provide a sales report to SYSTEM each
quarter, providing information sufficient to allow SYSTEM to calculate amounts
due SYSTEM for the reporting period. No quarterly reports are due until sales of
LICENSED PRODUCTS begin. After product sales begin, quarterly reports shall be
provided even if no royalties accrued during the quarter.

 

7.03 Currency. Payment due to SYSTEM must be paid in U.S. dollars. Royalty
payments requiring conversion must use the exchange rate as reported in The Wall
Street Journal on the last business day of the royalty reporting period.

 

7.04 Inspection of Books and Records. At its own expense, SYSTEM may no more
than once annually inspect ORAGENICS’ books and records as needed to determine
royalties payable. ORAGENICS must maintain those books and records for at least
three (3) years following the dates of the underlying transactions. Any
inspections will be in confidence and conducted during ordinary business hours,
and SYSTEM will provide ORAGENICS advance notice no less than two (2) weeks
before making an inspection. SYSTEM may employ a Certified Public Accountant for
this purpose. If SYSTEM’s audit identifies a shortage of five percent (5%) or
more of amounts due to SYSTEM, then ORAGENICS must pay the costs of SYSTEM’s
audit. ORAGENICS must pay all amounts due as a consequence of an audit to SYSTEM
promptly, with interest.

 

7.05 Interest Charges. SYSTEM may, in its sole discretion, charge daily interest
on overdue payments commencing on the 31st day after the payment is due,
compounded monthly, at the lower of either 1.5% per month or the highest legal
interest rate. The payment of interest will not foreclose SYSTEM from exercising
any other rights it may have due to the lateness of any payment.

 

7.06 Commercialization Report. Within sixty (60) days following the close of
each Calendar Year, ORAGENICS shall deliver to SYSTEM a written report as to
ORAGENICS’ efforts and accomplishments during the preceding year in
commercializing LICENSED PRODUCTS, as well as its commercialization plans for
the coming year.

 

Page 7 of 12



--------------------------------------------------------------------------------

ARTICLE VIII — TERM AND TERMINATION

 

8.01 Expiration. This Agreement, unless sooner terminated as provided below,
will remain in effect until (a) failure to obtain at least one issued patent for
protection of LICENSED TECHNOLOGY, (b) expiration of the last to expire patent
under PATENT RIGHTS, or (c) final and unappealable determination by a court of
competent jurisdiction that PATENT RIGHTS are invalid.

 

8.02 Termination by ORAGENICS. ORAGENICS may terminate this Agreement by
providing written notice to SYSTEM at least ninety (90) days before the
termination is to take effect.

 

8.03 Termination by System. If ORAGENICS materially breaches this Agreement,
SYSTEM may give ORAGENICS written notice of the breach. ORAGENICS will have a
period of sixty (60) days from receipt of the notice to cure the breach. If
ORAGENICS does not cure the breach within this period, SYSTEM may terminate this
Agreement without further notice.

 

8.04 Matters Surviving Termination. All accrued obligations and claims,
including payment of patent expenses, license fee obligations, royalty
obligations, minimum annual consideration obligations, interest charge
obligations, and all other financial obligations, and claims or causes of action
for breach of this Agreement, will survive termination of this Agreement.
Obligations of confidentiality will survive termination of this Agreement. This
section controls in the case of a conflict with any other section of this
Agreement.

ARTICLE IX — INDEMNIFICATION AND REPRESENTATION

 

9.01 Indemnification. ORAGENICS MUST AT ALL TIMES DURING AND AFTER THE TERM OF
THIS AGREEMENT INDEMNIFY, DEFEND, AND HOLD HARM LESS SYSTEM, ITS REGENTS,
OFFICERS AND EMPLOYEES AGAINST ANY CLAIM, PROCEEDING, DEMAND, LIABILITY OR
EXPENSE (INCLUDING LEGAL EXPENSE AND REASONABLE ATTORNEYS’ FEES) WHICH RELATES
TO INJURY TO PERSONS OR PROPERTY, ANY ACTION BROUGHT BY A THIRD PARTY ALLEGING
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OR AGAINST ANY OTHER CLAIM,
PROCEEDING, DEMAND, EXPENSE, OR LIABILITY OF ANY KIND RESULTING FROM THE
PRODUCTION, MANUFACTURE, SALE, COMMERCIAL USE, LEASE, CONSUMPTION, OR
ADVERTISEMENT OF LICENSED PRODUCTS OR ARISING FROM ANY OBLIGATION OF ORAGENICS
OR SUBLICENSEE(S) UNDER THIS AGREEMENT.

 

9.02 Representation. SYSTEM represents that it jointly owns with ORAGENICS
PATENT RIGHTS and LICENSED TECHNOLOGY and has the full right and power to grant
the license in paragraph 2.01, and that there are no outstanding agreements,
assignments, or encumbrances inconsistent with the provisions of this Agreement.
SYSTEM MAKES NO OTHER REPRESENTATIONS AND EXTENDS NO OTHER WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LI M I TED TO WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, NOR DOES SYSTEM ASSUME ANY
OBLIGATIONS REGARDING INFRINGEMENT OF PATENT RIGHTS OR OTHER RIGHTS OF THIRD
PARTIES DUE TO ORAGENICS’ ACTIVITIES UNDER THIS AGREEMENT.

 

Page 8 of 12



--------------------------------------------------------------------------------

ARTICLE X — NOTICES

 

10.01 Notices. Payments, notices, or other communications required by this
Agreement will be sufficiently made or given if mailed by certified First Class
United States mail, postage pre-paid, or by commercial carrier (e.g., FedEx,
UPS, etc.) when the carrier maintains receipt or record of delivery, addressed
to the address stated below, or to the last address specified in writing by the
intended recipient.

If to SYSTEM:

Associate Vice Chancellor

Office of Technology Commercialization

3369 TAMU

College Station, Texas, USA 77843-3369

Phone: 979-847-8682

FAX: 979-845-1402

If to ORAGENICS:

CEO, Oragenics,

3000 Bayport Dr. Suite 685

Tampa, FL 33607

Phone: 813-286-7900

FAX: 813-286-7904

ARTICLE XI — MISCELLANEOUS PROVISIONS

 

11.01 Notice of Infringement. Each Party must promptly notify the other in
writing of any alleged infringement of PATENT RIGHTS. Within thirty (30) days
after receipt of such notice, SYSTEM and ORAGENICS will formulate a strategy for
resolving the alleged infringement. SYSTEM’s involvement, participation, and
representation in any enforcement litigation is contingent upon SYSTEM receiving
the consent of the Attorney General of the State of Texas, and ORAGENICS’
obligation to enforce PATENT RIGHTS is contingent upon SYSTEM being a party to
any suit to the extent required by law.

 

11.02 Export Controls. SYSTEM is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities, and its obligations under this Agreement are
contingent on compliance with applicable laws and regulations. The transfer of
certain technical data and commodities may require a license from the cognizant
agency of the United States Government or written assurances by ORAGENICS that
ORAGENICS will not export data or commodities to certain countries without
advance approval of such agency. SYSTEM neither represents that a license will
not be required nor that, if required, it will be issued.

 

11.03 Confidential Information. Sales reports submitted by ORAGENICS under
ARTICLE VII will be considered Confidential Information under this Agreement and
not be disclosed by SYSTEM to any third party except as may be required by law,
including but not limited to a valid court order or the Texas Public Information
Act (Tex. Gov’t Code Ch. 552). If the Parties contemplate exchanging other
information of a confidential nature, they should enter into a separate
confidentiality agreement.

 

Page 9 of 12



--------------------------------------------------------------------------------

11.04 Non-Use of Names. ORAGENICS may not use the names or any adaptation of the
names of The Texas A&M University System, nor of any of its employees or
members, in any advertising, promotional, or sales literature without the
advance written consent of SYSTEM in each case, except that ORAGENICS may state
that it is licensed by SYSTEM under PATENT RIGHTS.

 

11.05 Trademarks. ORAGENICS may select, own and use its own trademark on
LICENSED PRODUCTS. However, SYSTEM does not grant ORAGENICS any license or other
right under any trade name, trademark, or service mark owned or licensed by
SYSTEM, Conversely, SYSTEM has no rights to trade names, trademarks, or service
marks owned by ORAGENICS.

 

11.06 Assignment of this Agreement. This Agreement, with the rights and
privileges it creates, is assignable only with the written consent of both
Parties, which shall not be unreasonably withheld or, delayed.

 

11.07 Force Majeure. Other than an obligation for the payment of money, SYSTEM,
upon receipt of documentation from ORAGENICS which it deems appropriate, must
excuse any breach of this Agreement which is proximately caused by war, strike,
act of God, or other similar circumstance normally deemed outside the control of
well-managed businesses.

 

11.08 Entire Agreement. This Agreement contains the entire understanding of the
Parties regarding PATENT RIGHTS and LICENSED TECHNOLOGY, and supersedes all
other written and oral agreements between the Parties regarding PATENT RIGHTS
and LICENSED TECHNOLOGY. It may be modified only by a written amendment signed
by the Parties.

 

11.09 Governing Law. The substantive laws of the State of Texas (and not its
conflict of law principles), USA, govern all matters arising out of or relating
to this Agreement and all of the transactions it contemplates. Venue for any
suit brought against SYSTEM in Texas state court must be in Brazos County, Texas
under Tex. Educ. Code § 85.18, and venue for any suit brought against SYSTEM in
federal court must be in the Houston Division of the Southern District of Texas.
Venue for any suit brought against ORAGENICS must be in Hillsborough County,
Florida, and venue for any suit brought against ORAGENICS in federal court must
be in the Tampa Division of the Middle District of Florida.

 

11.10 Headings. Headings are solely for convenience of reference and are not
part of, and may not be used to construe, this Agreement.

 

11.11 No Waiver; Severability. If any provision of this Agreement is invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired. A waiver of
any breach of this Agreement does not waive any other breach of the same or
other provision of this Agreement. A waiver is not effective unless made in
writing.

 

11.12 Privileges and Immunities. SYSTEM is an agency of the State of Texas and
nothing in this Agreement waives or relinquishes the right of SYSTEM to claim
any exemptions, privileges, or immunities as may be provided by law.

 

11.13 Counterparts. This agreement may be executed in any number of
counterparts, including facsimile or scanned PDF documents. Each such
counterpart, facsimile, or scanned PDF document shall be deemed an original
instrument, and all of which, together, shall constitute one and the same
executed Agreement.

 

Page 10 of 12



--------------------------------------------------------------------------------

The Parties have caused this Agreement to become effective as of the date last
executed below.

 

ORAGENICS,     THE TEXAS A&M UNIVERSITY SYSTEM

/s/ John Bonfiglio

   

/s/ Brett Cornwell

 

CEO, Oragenics, Inc.

Date: December 6, 2011

   

Brett Cornwell

Associate Vice Chancellor for Commercialization

Date: December 20, 2011

 

Page 11 of 12



--------------------------------------------------------------------------------

Exhibit A

MATERIALS

 

1. Streptococcus mutans JH1140 lanA Trp4Ala

2. Streptococcus mutans JH1140 lanA DhaSAla

3. Streptococcus mutans JH1140 lanA Argl 3Asp

4. Streptococcus mutans JH1140 lanA Trp4insAla

5. Streptococcus mutans JH1140 lanA A Trp4

6.

Streptococcus mutans JH1140 lanA Alas7insAla

 

Page 12 of 12